     IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF
                      TENNESSEE, NASHVILLE DIVISION

INGRAM HOSTING HOLDINGS LLC,                          )
                                                      )
         Plaintiff,                                   )
                                                      )
v.                                                    )      Case No. __________________
                                                      )
CHEGG, INC.,                                          )
                                                      )
         Defendant.                                   )

                                           COMPLAINT

         For its Complaint against Defendant Chegg, Inc. (“Chegg”), Plaintiff Ingram Hosting

Holdings LLC (“IHH”), states as follows:

         1.     Plaintiff IHH, formerly known as Ingram Hosting Holdings, Inc., is wholly owned

by Ingram Industries Inc., a corporation organized and existing under the laws of the state of

Tennessee, with its principal place of business in Tennessee.

         2.     Defendant Chegg is a corporation organized and existing under the laws of the state

of Delaware, with its principal place of business in California.

         3.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332, because it involves claims between citizens of different states and the amount in controversy

exceeds $75,000, exclusive of interest and costs.

         4.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2).

         5.     The Court has personal jurisdiction over Chegg pursuant to Tenn. Code Ann. § 20-

2-214, because Chegg’s conduct described herein constitutes transacting business within the State

of Tennessee. This includes, without limitation, entering into contracts with IHH and its affiliate,

Ingram Book Group, LLC (“IBG”), entities based in Tennessee, for services to be rendered and

materials to be furnished in Tennessee.

02545840 3


         Case 3:20-cv-00186 Document 1 Filed 03/03/20 Page 1 of 5 PageID #: 1
         6.    IHH is in the business of owning and consigning to Chegg new and used academic

textbooks.

         7.    Chegg is in the business of selling and renting new and used academic textbooks.

         8.    Beginning in 2014, IHH and IBG entered into a business relationship with Chegg

pursuant to which IHH purchased textbook inventory from Chegg, which IHH then consigned to

Chegg for sale or rental to students and other consumers. IBG handled the warehousing and

distribution of the textbooks.

         9.    IHH, IBG and Chegg entered into a series of contracts and amendments governing

their relationship, including the following (collectively, “Agreements”):

               a.      Inventory Purchase and Consignment Agreement between IHH and Chegg
                       dated May 21, 2014 (“2014 Agreement”);

               b.      Logistics & Warehouse Agreement between IBG and Chegg dated October
                       1, 2014 (“Logistics Agreement”);

               c.      Supplemental Inventory Purchase and Consignment Agreement between
                       IHH and Chegg dated December 5, 2014, (“Supplemental #1”);

               d.      2015 Inventory Purchase and Consignment Agreement (and with respect to
                       Section 4 the Amendment to Logistics and Warehouse Agreement) between
                       IHH, IBG, and Chegg dated April 3, 2015 (“2015 Agreement”);

               e.      Amendment No. 1 between IHH, IBG, and Chegg dated January 2016
                       (“January 2016 Amendment”);

               f.      Supplemental #2 to Inventory Purchase and Consignment Agreement
                       between IHH and Chegg dated July 21, 2016 (“Supplemental #2”);

               g.      First Supplement to the 2015 Inventory Purchase and Consignment
                       Agreement between IHH and Chegg dated December 29, 2016 (“First
                       Supplement to 2015 Agreement”);

               h.      Amendment to the 2015 Inventory Purchase and Consignment Agreement
                       between IHH, IBG, and Chegg dated January 1, 2018 (“Amendment to 2015
                       Agreement”); and

               i.      Inventory Purchase and Wind Down Agreement between IHH, IBG, and
                       Chegg dated December 2, 2019 (“Wind Down Agreement”).

02545840 3                                      2


         Case 3:20-cv-00186 Document 1 Filed 03/03/20 Page 2 of 5 PageID #: 2
         10.    Copies of the Agreements are in Chegg’s possession.

         11.    IHH is entitled under the Agreements to a percentage of the “Net Revenue” received

by Chegg from its sale and rental of textbooks.

         12.    “Net Revenue” is defined in Section 6 of the Confidential Appendix to the 2015

Agreement as follows:

                For purposes of this Agreement, “Net Revenue” means the gross revenue
                actually collected by Chegg from the Consumer with respect to a
                Qualifying Transaction pursuant to the Rental Agreement less (i) any sales
                tax collected and owed to a taxing authority related to the Consumer
                Order, or subsequent transactions (e.g. BNR), whether or not separately
                stated on the Consumer Order and (ii) Consumer returns.

         13.    Upon review of information in connection with the claims resolution process called

for in the Wind Down Agreement, IHH discovered that Chegg had made millions of dollars of

improper deductions from the Net Revenue payments made to IHH under the Agreements.

         14.    For example, and without limitation, Chegg deducted from Net Revenue refunds it

issued to students or consumers for: (i) rental and/or freight fees related to rental transactions; (ii)

sales price and/or freight fees for sale transactions; (iii) refunds of forced buyouts following non-

return of a book; and (iv) late fees.

         15.    None of these deductions were for sales tax or “Consumer returns,” which are the

only deductions allowed from the Net Revenue calculation under the Agreements.

         16.    Based on these improper deductions, Chegg has withheld more than $7 million in

Net Revenue payments from IHH.

         17.    IHH has attempted to resolve this dispute short of litigation, but Chegg has largely

refused to engage in any meaningful discussion concerning the deductions.

         18.    Instead, Chegg has focused mainly on claims it purports to have against IHH and

IBG under the Agreements, although, in most instances, Chegg has refused to provide sufficient

02545840 3                                         3


         Case 3:20-cv-00186 Document 1 Filed 03/03/20 Page 3 of 5 PageID #: 3
explanation and supporting documentation to allow IHH and IBG to evaluate the merits of those

claims.

          19.    Nevertheless, Chegg has decided, unilaterally and without any right to do so under

the Agreements or otherwise, to net out the amount of its alleged claims, nearly $10 million, from

the payment that Chegg is due to make to IHH under the Agreements for February 2020.

                              COUNT I – BREACH OF CONTRACT

          20.    IHH incorporates the preceding paragraphs herein by reference.

          21.    The Agreements are valid and enforceable contracts.

          22.    IHH has fully performed all of its obligations under the Agreements.

          23.    Chegg has materially breached its obligations under the Agreements as described

above.

          24.    IHH has been damaged as a direct and proximate result of Chegg’s breaches of the

Agreements in an amount to be proven at trial, but not less than $17 million.

                                         PRAYER FOR RELIEF

          Accordingly, IHH requests that the Court award it:

          1.     A money judgment against Chegg in an amount to be proven at trial;

          2.     Prejudgment interest;

          3.     Reasonable attorneys’ fees and costs incurred in this action, to the extent permitted

by law; and

          4.     Such other relief, specific or general, as the Court deems just and equitable.



                                                        Respectfully submitted,



                                                        /s/W. Scott Sims
02545840 3                                         4


          Case 3:20-cv-00186 Document 1 Filed 03/03/20 Page 4 of 5 PageID #: 4
                                              W. Scott Sims (#17563)
                                              R. Mark Donnell, Jr. (#30136)
                                              SIMS|FUNK, PLC
                                              3322 West End Ave, Suite 200
                                              Nashville, TN 37203
                                              (615) 292-9335
                                              (615) 649-8565 (fax)
                                              ssims@simsfunk.com
                                              mdonnell@simsfunk.com

                                              Attorneys for Plaintiff




02545840 3                               5


         Case 3:20-cv-00186 Document 1 Filed 03/03/20 Page 5 of 5 PageID #: 5
